Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/16/2021.
Applicant's election with traverse of Group I, claims 1-8, in the reply filed on 2/16/2020 is acknowledged.  The traversal is on the ground(s) that claim 9 depends on claim 1 and both groups are sufficiently related to each other such that an undue burden would not be placed on the examiner.  This is not found persuasive because the groups are independent and distinct and an undue burden would be placed on the examiner if the restriction were withdrawn. Because claim 9 depends on claim 1, the process as claimed cannot be performed with a materially different apparatus. However, the apparatus as claimed can still be used to perform another and materially different process. As specified in the requirement for restriction, the apparatus as claimed in claim 1 does not require delivering a substrate into the two sputtering chambers sequentially, and, instead, could be used to process two substrates simultaneously. Similarly, the apparatus as claimed does not require the targets to be comprised of the same material or a recessed region of an intermediate film to be on the substrate when entering the second chamber. Furthermore, searching the two groups would require different search strategies as stated in the requirement for restriction. Specifically, unique search terms would be required to search at least the “recessed region of an intermediate film on the substrate” of claim 9 prior to entering the second chamber. 
The requirement is still deemed proper and is therefore made FINAL.


Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0079 line 2, the word “less” should read “fewer.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oishi (US 20100155225 A1).
Regarding claim 1, Oishi teaches two sputtering chambers (para 0040; Fig. 4 – 110a, 110b) with a plurality of targets (para 0040; Fig. 4 – 31a to 31h) separated from each other, each target is supported by a backing plate (mounted on a corresponding target pedestal) (para 0022; Fig. 1 - 32), indicating a plurality of backing plates (target pedestals). Oishi also teaches that a gap between two adjacent targets has a width sufficient to accommodate at least one of the plurality of target by stating that the targets can have width of 200 mm and the targets and backing plates are disposed at distances of 270 mm (para 0048), which is larger than the width of the target.
Regarding claim 6, Oishi teaches controlling (controller) the operation of the sputtering power source (executive sequence of the at least two sputtering chambers to perform a sputtering deposition process) (para 0035) and reciprocating movements and position of the targets (mounting position of each of the plurality of targets) (para 0036, 0044). Oishi fails to explicitly teach that the controller operates according to an area of a deposition surface of a substrate and a quantity of sputtering chambers. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Oishi teaches all of the claimed structural limitations, which is necessarily capable of controlling the process based upon an area of a deposition surface of a substrate and the quantity of sputtering chambers.
Regarding claim 7, Oishi teaches the lamination of a second thin film that is the same as the previous film (para 0043), which indicates the plurality of targets can be made of a same material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oishi (US 20100155225 A1) in view of Inagawa (US 20070295598 A1).
Regarding claim 2, Oishi fails to explicitly teach a gap between each backing plate (pedestal) has a width sufficient to accommodate at least one backing plate (target pedestal). However, Inagawa, which has a similar target arrangement to Oishi (para 0032, Fig. 6), recognizes that the backing plate must increase size as the target increases in size, but increasing backing plate size leads to an increase in weight, which may cause the undesirable bowing of the backing plate (para 0020, 0021). Therefore, the backing plate size is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of backing plate size by routine optimization, which may result in a backing plate that is the same size as the target. See MPEP 2144.05(II). Backing plates with the same size as the target would inherently have a gap between each backing plate with a width sufficient to accommodate at least one backing plate, as described for the target in the claim 1 rejection. 
Regarding claim 3, Oishi teaches a shield plate within the sputtering chamber that serves as an anode (anode bar) in a gap between two adjacent backing plates (target pedestals) (para 0023; Fig. 4 – 34).
Regarding claim 4, Oishi teaches that a carrier (movable substrate pedestal) on which the substrate has been attached is transported by the substrate transporting means (para 0042; Fig. 4 – 21). A carrier is also present in each of the chambers (Fig. 4 – 21).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oishi (US 20100155225 A1) in view of Kurata (US 20110180402 A1) and Bramhall (US 4944860 A).
Regarding claim 5, Oishi fails to explicitly teach a rotating equipment capable of rotating a substrate from a first state to a second state, a forevacuum chamber capable of performing a pre-vacuumizing process, and a high vacuum chamber capable of performing a vacuumizing 
Kurata also teaches a buffer (high-vacuum) chamber between the sputtering chamber and posture changing chamber (rotating equipment) (para 0058) in order to transition the substrate from the pressure of the posture changing chamber to the pressure of the sputtering chamber. Oishi teaches the use of vacuum in the sputtering chambers (para 0021). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a buffer (high-vacuum) chamber between the posture changing chamber and the sputtering chamber to prevent contaminating the sputtering chamber operating at a vacuum state with particles from the posture changing chamber operating at a lower degree of vacuum. Bramhall teaches degassing (pre-vacuumizing) substrate wafers in a partially evacuated chamber before transferring them to a staging (high-vacuum) chamber maintained under vacuum for one by one transfer to the processing chambers (col 13 line 42-62). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a degassing chamber before the high-vacuum .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oishi (US 20100155225 A1) in view of Yuan (US 20170137932 A1).
Regarding claim 8, Oishi fails to explicitly teach that at least one target of the plurality of targets is columnar and at least one of the plurality of target pedestals is configured to mount the at least one target. Yuan teaches a plurality of rotatable (columnar) targets facing a substrate (para 0031; Fig. 1 – 12). Both Oishi and Yuan include sputtering targets aligned adjacent to each other across from a substrate (Oishi Fig. 4; Yuan Fig. 1). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the planar targets of Oishi with the rotatable targets of Yuan because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). By performing this substitution, the rotatable (columnar) targets would each be mounted to a backing plate (target pedestal) as in Oishi (para 0022).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vandenbrande (US 20100272918 A1) teaches varying the power supplied to treatment devices based upon the area of the substrate situated between the entry and exit of the deposition region. Chou (US 20170030807 A1) teaches a control unit identifying the number of target chambers

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794